In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-19-00130-CV
      ___________________________

   IN THE INTEREST OF L.C., A CHILD




   On Appeal from the 325th District Court
           Tarrant County, Texas
       Trial Court No. 325-601094-16


  Before Sudderth, C.J.; Kerr and Birdwell, JJ.
Memorandum Opinion by Chief Justice Sudderth
                           MEMORANDUM OPINION

       Appellant Father appeals the termination of his parental rights to his child, L.C.

See Tex. Fam. Code Ann. § 161.001. Father’s court-appointed appellate counsel filed

a motion to withdraw as counsel and a brief in support of that motion. See Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396 (1967); In re P.M., 520 S.W.3d 24, 27 (Tex.

2016). Counsel’s brief and motion meet the requirements of Anders v. California by

presenting a professional evaluation of the record demonstrating why there are no

arguable grounds for relief. See 386 U.S. at 741–42, 87 S. Ct. at 1399. Father filed a

pro se response. The Department of Family and Protective Services did not file a

response.

       As the reviewing appellate court, we must independently examine the record to

decide whether counsel is correct in determining that an appeal in this case is

frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); In re C.J.,

501 S.W.3d 254, 255 (Tex. App.—Fort Worth 2016, pet. denied). Having carefully

reviewed the record, the Anders brief, and Father’s pro se response, we agree with

counsel that the appeal is frivolous. See C.J., 501 S.W.3d at 255. We find nothing in

the record that might arguably support Father’s appeal. Accordingly, we affirm the

trial court’s order.

       We deny Father’s counsel’s motion to withdraw in light of P.M. because the

brief does not show “good cause” other than counsel’s determination that an appeal

would be frivolous. See 520 S.W.3d at 27 (“[A]n Anders motion to withdraw brought
                                           2
in the court of appeals, in the absence of additional grounds for withdrawal, may be

premature.”); In re A.M., 495 S.W.3d 573, 582–83 & n.2 (Tex. App.—Houston [1st

Dist.] 2016, pet. denied) (noting that since P.M. was handed down, “most courts of

appeals affirming parental termination orders after receiving Anders briefs have denied

the attorney’s motion to withdraw”). The supreme court has held that in cases such

as this, “appointed counsel’s obligations [in the supreme court] can be satisfied by

filing a petition for review that satisfies the standards for an Anders brief.” P.M., 520
S.W.3d at 27–28.



                                                      /s/ Bonnie Sudderth
                                                      Bonnie Sudderth
                                                      Chief Justice

Delivered: August 22, 2019




                                           3